Exhibit 8.1 December 28, 2016 National Holdings Corporation 410 Park Avenue, 14th Floor New York, N.Y. 10022 Re: Material U.S. Federal Income Tax Consequences from Issuance of Warrants Ladies and Gentlemen: You have requested our opinion (the “ Opinion ”) as to whether the issuance of Warrants (as defined below) by National Holdings Corporation, a Delaware corporation (the “ Company ”), will be treated as a tax-free distribution for U.S. federal income tax purposes pursuant to Section 305(a) of the Internal Revenue Code of 1986, as amended (the “ Code ”). The Warrants are being issued pursuant to the Warrant Agreement dated December 13, 2016 (the “ Warrant Agreement ”) among the Company, on the one hand, and Computershare Inc. and its wholly-owned subsidiary Computershare Trust Company, N.A., as warrant agent, on the other hand. The Company has filed with the U.S. Securities and Exchange Commission (the “ Commission ”) a registration statement on Form S-1 (File No. 333-214791) (the “ Registration Statement ”) under the Securities Act of 1933, as amended (the “ Securities Act ”), relating to the Warrants and the shares of the common stock, par value $0.02 per share, of the Company issuable thereunder (the common stock of the Company being referred to herein as the “ Common Stock ”). FACTS You have advised us, and we have assumed, that the relevant facts are as follows: The Company entered into an agreement and plan of merger dated as of April 27, 2016 (the “ Merger Agreement ”) with Fortress Biotech, Inc. (“ Fortress ”) and Fortress’s wholly-owned subsidiary, FBIO Acquisition, Inc. (“ Acquisition Sub ”), pursuant to which Acquisition Sub commenced a tender offer (the “ Offer ”) on August 12, 2016 to purchase one hundred percent (100%) of the issued and outstanding shares of Common Stock at $3.25 per share (the “Offer Price”). If certain conditions set forth in the Merger Agreement were satisfied, Acquisition Sub was to be merged with and into the Company with the Company surviving as a wholly-owned subsidiary of Fortress (the “ Merger ”). Article VII of the Merger Agreement provides that if the number of shares of Common Stock validly tendered as of the expiration of the Offer, together with the shares of Common Stock then owned by Fortress and its controlled affiliates, represented at least 80% of the then-outstanding shares of Common Stock (the “ Merger Condition ”), the Merger would occur. However, in the event that the Merger Condition is not satisfied, a “ Partial Acquisition ” (as defined in the Merger Agreement) will have occurred. Upon the occurrence of a Partial Acquisition, the Company is required to set a record date within ninety (90) days following the expiration of the Offer (which record date is prior to the Board of Directors of the Company authorizing any new issuance of shares of Common Stock or any other securities or interests) for distribution by the Company to the holders of Common Stock of a warrant (each a “ Warrant ” and collectively the “ Warrants ”) to purchase one share of Common Stock for every share of Common Stock owned at an initial exercise price of $3.25 per share (such issuance of Warrants, the “ Warrant Issuance ”). National Holdings Corporation December 28, 2016 Page 2 A total of 7,037,482 shares of Common Stock were validly tendered and not withdrawn in the Offer (including shares delivered through notices of guaranteed delivery), representing approximately 56.6% of the issued and outstanding shares of Common Stock, and approximately 51.4% of the outstanding shares of Common Stock on a fully-diluted basis, in each case immediately following the expiration of the Offer and without giving effect to the Warrant Issuance. The 7,037,482 shares of Common Stock acquired by Acquisition Sub in the Offer represented all of the shares of Common Stock beneficially held by Fortress and its controlled affiliates as of the expiration of the Offer. Therefore, as the Merger Condition has not been satisfied, a Partial Acquisition has occurred, requiring the Company to effect the Warrant Issuance. The Company announced in a Current Report on Form 8-K filed with the Commission on October 26, 2016 that it established December 9, 2016 as the record date with respect to the Warrant Issuance. The Company and Acquisition Sub also entered into a Stockholders’ Rights Agreement dated as of April 27, 2016 (the “ Stockholder Rights Agreement ”), which became effective as a result of the occurrence of a Partial Acquisition. The Stockholders’ Rights Agreement provides, among other things, that for so long as Acquisition Sub holds any shares of Common Stock, Acquisition Sub will have the right, commencing at the Company’s 2016 annual meeting of stockholders and continuing through September 12, 2019, to designate for nomination by the Board of Directors of the Company all directors to be elected at any annual or special meeting of the stockholders of the Company. The Board of Directors of the Company remained neutral and made no recommendation to the holders of Common Stock regarding whether to tender their shares pursuant to the Offer. However, the Board of Directors wanted all of the holders of the Common Stock to have the ability to tender stock at the Offer Price. During the course of negotiating the Merger Agreement, Fortress determined that it would be beneficial to it if the Common Stock of the Company continued to be publicly traded following the completion of the Offer. Fortress was still willing to purchase all shares that were tendered at the Offer Price, but proposed that the Company agree to effect the Warrant Issuance as a condition to the agreement by Fortress to cause Acquisition Sub to launch the Offer. It was believed by Fortress at the time of such negotiations that the agreement by the Company to effect the Warrant Issuance would provide additional incentive to some holders of the Common Stock not to tender their shares in the Offer. Since the agreement to effect the Warrant Issuance was intended by Fortress to incentivize holders of Common Stock to not tender their shares pursuant to the Offer, it was determined by Fortress and the Company that such incentive would be reduced if either Fortress or Acquisition Sub also received Warrants in the Warrant Issuance with respect to shares of Common Stock owned by Fortress or Acquisition Sub. Thus, Fortress, Acquisition Sub and the Company agreed pursuant to Section 6.16 of the Merger Agreement that the Warrants to be received by Fortress and Acquisition Sub from the Warrant Issuance will not be exercisable or transferable. National Holdings Corporation December 28, 2016 Page3 The Warrants will be immediately exercisable, and are freely transferable, by all stockholders of the Company other than Fortress and Acquisition Sub. The Company has no other class of stock outstanding other than Common Stock. The Company has outstanding warrants to purchase up to approximately 21,558 shares of Common Stock, and options to purchase up to approximately 1,221,500 shares of Common Stock. Other than the warrants and options noted in the immediately preceding sentence, the Company does not have outstanding any other warrants, options, convertible securities or any other type of right under which stock of the Company could be obtained. In rendering this Opinion we have relied upon the representations made to us by the Company in the letter addressed to us dated the date hereof (the “Representation Letter”). DISCUSSION Under Section 301 of the Code, a distribution of property made by a corporation to a stockholder with respect to its stock generally is treated as a dividend includible in the stockholder’s gross income to the extent the corporation has earnings and profits (“ E&P
